                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      CASE NO. 2:18cr422-MHT
                                              )             (WO)
MALCON SMILEY                                 )

                                 FINAL ORDER OF FORFEITURE

       WHEREAS, on January 23, 2019, this court entered a preliminary order of forfeiture (doc.

no. 30) forfeiting defendant’s interest in miscellaneous .22 caliber ammunition;

       WHEREAS, publication of notice was not required pursuant to Rule G(4)(a) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions as the

property is worth less than $1,000 and the only potential claimant is the defendant; and the

government gave defendant notice in the indictment that it would seek the forfeiture of all property

involved in the commission of the offenses in violation of 18 U.S.C. § 922(g)(1); and,

       WHEREAS, the court finds that defendant Malcon Smiley has an interest in the property

that is subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c); and the

United States has established the requisite nexus between such property in the commission of the

offenses in violation of 18 U.S.C. § 922(g)(1).

       It is hereby ORDERED that the government’s motion for a final order of forfeiture (doc.

no. 42) is granted as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): miscellaneous .22 caliber ammunition.

       2.      All right, title, and interest to the property described above is hereby condemned,

Forfeited, and vested in the United States and shall be disposed of according to law.
       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 18th day of April, 2019.

                                                   Myron H. Thompson
                                                UNITED STATES DISTRICT JUDGE
